Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 1 of 14 Page ID #716




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DENZEL WALKER,                                )
                                               )
                       Plaintiff,              )
                                               )
 vs.                                           )   Case No. 3:17-CV-383-MAB
                                               )
 JUSTIN SNELL, et al.,                         )
                                               )
                       Defendants.             )


                                MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is currently before the Court on Defendant Jorden Sparling’s motion

for summary judgment on the issue of exhaustion (Doc. 129) and Defendants Sparling,

Boyd Miles, and Brandon Smith’s motion for summary judgment on the merits of

Plaintiff’s claim (Doc. 134).

                                          BACKGROUND

       Plaintiff Denzel Walker originally filed this civil rights action pursuant to 42 U.S.C.

§ 1983 in April 2017 (Doc. 1). Counsel was recruited for him in January 2018, and the

complaint was amended a number of times. The current operative complaint is the Fourth

Amended Complaint, filed on October 30, 2019 (Doc. 108).

       Plaintiff alleges that on July 11, 2016 at Menard Correctional Center, he was beaten

by a number of correctional officers (Doc. 108). Plaintiff asserted an Eighth Amendment

claim for excessive force and/or failure to intervene against Defendants Benjamin Koehn,

Lester Lohman, Boyd Miles, Degen Sanders, Brandon Smith, Justin Snell, and Jorden

                                        Page 1 of 14
Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 2 of 14 Page ID #717




Sparling, as well as, an Eighth Amendment claim for “cruel and unusual punishment”,1

and state law tort claims for assault and battery (Id.).

         Jorden Sparling was a late-appearing Defendant in this case; he was not identified

as one of the unknown officers until February 2020 (Doc. 120). After he entered the case,

he was given an opportunity to file a motion for summary judgment on the issue of

exhaustion (Doc. 128). However, discovery on the merits of Plaintiff’s claims as to

Defendant Sparling was not stayed pending resolution of the exhaustion issue given the

age and posture of the case (Doc. 128). The parties were told that the Court would decide

the issue of exhaustion as to Defendant Sparling at the same time as the merits-based

motions for summary judgment (Id.).

        Defendant Sparling filed his motion for summary judgment on the issue of

exhaustion and memorandum in support on July 7, 2020 (Doc. 129, Doc. 130). Plaintiff

filed his response in opposition and memorandum in support on August 24, 2020 (Doc.

138, Doc. 139). He then filed an amended response and memorandum two days later

(Docs. 140, 141). After reviewing the parties’ briefs, the Court determined there are no

issues of fact and a hearing pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008) is not




1 This claim is as follows: “The Defendants conduct, actions and inactions described in this complaint
violated Plaintiff’s Eighth Amendment right to be free from Cruel and Unusual Punishment, and
Defendants were acting beyond a good faith effort to restore order and acted maliciously and sadistically
to inflict unnecessary and wanton pain and deprivation of basic human treatment” (Doc. 108, p. 5). The
Court is unsure what type of Eighth Amendment claim Plaintiff is trying to bring (claims of Eighth
Amendment violations typically fall into one of four categories: excessive force, failure to protect,
deliberate indifference to serious medical needs, and inhumane conditions of confinement) or how it is
materially different from his excessive force claim. The Court declines to take any action with respect to
this claim at this time and intends to discuss it during pretrial proceedings.

                                              Page 2 of 14
Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 3 of 14 Page ID #718




necessary.

         Defendants Sparling, Miles, and Smith filed a motion for summary judgment on

the merits of Plaintiff’s claims and memorandum in support on July 23, 2020 (Doc. 134,

Doc. 135).2 Plaintiff filed his response in opposition on September 5, 2020 (Doc. 146).

Defendants did not file a reply brief.

         DEFENDANT SPARLING’S MOTION FOR SUMMARY JUDGMENT ON THE ISSUE OF
                               EXHAUSTION (Doc. 129).

         Plaintiff alleges in the complaint that on July 11, 2016, after he was denied access

to a crisis team, he flooded his cell and threw water out of his cell on three officers (Doc.

108). He was handcuffed by Lieutenant Benjamin Koehn and Officer Degen Sanders and

escorted out of his cell and out the back door of the gallery, where there were a number

of officers waiting for him, including Jorden Sparling (Doc. 108). Plaintiff alleges the

officers beat him (Doc. 108).

         Plaintiff filed a grievance, dated September 10, 2016 and marked it as an

emergency, directly with the ARB (Doc. 130-1, pp. 4–7). A stamp indicates that the ARB

received the grievance on September 14, 2016 (see id.). It appears Plaintiff submitted a

second and different version of this grievance to his counselor at Pontiac (Id. at pp. 8–15).

The counselor responded on September 14, 2016, stating the grievance concerned another

institution and should be forwarded to the ARB (Id.). A stamp indicates that the ARB

received the grievance on September 29, 2016 (see id.).

         In a letter dated October 19, 2016, the ARB addressed both grievances and



2   Defendants Koehn, Lohman, Sanders, and Snell did not move for summary judgment.
                                            Page 3 of 14
Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 4 of 14 Page ID #719




remanded them to the Warden of Menard to review (Doc. 130-1, p. 16). The warden’s

office received the grievances on October 26th (Id. at p. 3; see also id. at pp. 11–37). The

warden denied the grievances on November 4th and sent themback to the ARB, where

they were received on November 15th (Id. at p. 3; see id. at pp. 3–16). On November 22,

2016, the ARB denied the appeals (Id. at p. 1).

       The grievances state, in pertinent part, that on July 11, 2016, Plaintiff flooded his

cell and the whole gallery (Doc. 130-1, pp. 4, 8, 10). He also “assaulted” three correctional

officers (Id.). A lieutenant and a tall [correctional officer] came to his cell and told him to

cuff up, which he did because they said they would take him to see a crisis team (Id.).

Instead, they took him out the back door of the four gallery, where there were more

correctional officers waiting for him and “they started jumping on me.” (Id. at p. 5; see

also id. at pp. 9, 10) He said he fell to the ground and the officers were hitting him in his

face, head, and body (Id. at pp. 5, 9, 11). As a result of the attack, his right eye was busted

open and he also cannot hear out of his left ear anymore (Id.). He stated that when the

officers saw blood on the floor, they stopped beating him and stood him up to see where

he was bleeding from (Id.). They cut his clothes off and used them to clean up the blood

and then put a jumpsuit on him (Id. at pp. 5, 9, 11–12). The lieutenant asked him if he was

“done assaulting his staff,” and when Plaintiff didn’t respond, the lieutenant started

punching Plaintiff all over his body (Id. at pp. 5, 9, 12). Plaintiff also stated in the grievance

that he sent directly to the ARB that he was transferred to Pontiac on September 1, 2016,

but prior to his transfer, he submitted three grievances at Menard but he never got any

responses (Id. at p. 7).
                                          Page 4 of 14
Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 5 of 14 Page ID #720




                                     LEGAL STANDARDS

Summary Judgment

       Summary judgment is proper only if the movant shows that there is no genuine

issue as to any material fact and they are entitled to judgment as a matter of law. FED. R.

CIV. P. 56(a). In making that determination, the court must view the evidence in the light

most favorable to, and draw all reasonable inferences in favor of, the nonmoving party.

Apex Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation omitted).

Courts generally cannot resolve factual disputes on a motion for summary judgment.

E.g., Tolan v. Cotton, 572 U.S. 650, 656, 134 S. Ct. 1861, 1866, 188 L. Ed. 2d 895 (2014) (“[A]

judge's function at summary judgment is not to weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine issue for trial.”) (internal

quotation marks and citation omitted). However, when the motion for summary

judgment pertains to a prisoner’s failure to exhaust, the Seventh Circuit has instructed

courts to conduct an evidentiary hearing and resolve contested issues of fact regarding a

prisoner’s efforts to exhaust. Wagoner v. Lemmon, 778 F.3d 586, 590 (7th Cir. 2015) (citing

Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008)). Accord Roberts v. Neal, 745 F.3d 232, 234 (7th

Cir. 2014). No hearing is necessary when there is no disputed issue of fact.

Exhaustion

       The Prison Litigation Reform Act provides that a prisoner may not bring a lawsuit

about prison conditions unless and until he has exhausted all available administrative

remedies. 42 U.S.C. § 1997e(a); Pavey v. Conley, 663 F.3d 899, 903 (7th Cir. 2011). The

purpose of the exhaustion requirement is to “alert prison officials to perceived problems
                                          Page 5 of 14
Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 6 of 14 Page ID #721




and to enable them to take corrective action without first incurring the hassle and expense

of litigation.” Cannon v. Washington, 418 F.3d 714, 719 (7th Cir. 2005) (per curiam)

(citations omitted). See also Maddox v. Love, 655 F.3d 709, 721 (7th Cir. 2011) (quoting Jones

v. Bock, 549 U.S. 199, 219 (2007)). In order for a prisoner to properly exhaust his or her

administrative remedies, the prisoner must “file complaints and appeals in the place, and

at the time, the prison’s administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022,

1025 (7th Cir. 2002); Schillinger v. Kiley, 954 F.3d 990, 995 (7th Cir. 2020) (“The PLRA does

not specify what a prisoner must do to exhaust his administrative remedies. Those

requirements are found in the law establishing the relevant administrative remedies:

state law for state prisons and federal law for federal prisons.”). Exhaustion is an

affirmative defense, which the defendants bear the burden of proving. Pavey, 663 F.3d at

903 (citations omitted).

        As an inmate in the IDOC, Plaintiff was required to follow the grievance process

outlined in the Illinois Administrative Code to exhaust his claims. 20 ILL. ADMIN. CODE §

504.800, et seq. 3 The regulations require, in pertinent part, that a prisoner's grievance

“contain factual details regarding each aspect of the offender's complaint, including what

happened, when, where, and the name of each person who is the subject of or who is

otherwise involved in the complaint.” 20 ILL. ADMIN. CODE § 504.810(b). If the offender



3 At the time Plaintiff filed his grievances, the April 2003 version of the grievance procedures was in effect.
See 27 Ill. Reg. 6285–86 (April 11, 2003) (promulgating the version of 20 Ill. Admin. Code § 504.810 in effect
from April 2003 through April 2017). Illinois later amended its grievance procedures, which took effect in
April 2017. See 41 Ill. Reg. 3909–10 (March 31, 2017) (amending 20 Ill. Admin. Code § 504.810). Throughout
this Order, the Court refers to and applies the April 2003 version of the regulations.

                                                Page 6 of 14
Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 7 of 14 Page ID #722




does not know the names of individual, he “must include as much descriptive

information about the individual as possible.” Id.

                                       DISCUSSION

       It is undisputed that the grievances went through every step of the grievance

process and were thus fully exhausted. However, Officer Sparling argues they are not

sufficient to exhaust as to him because Plaintiff failed to identify or describe him in the

grievances and also failed to describe any conduct attributable to him (Doc. 108). The

Court is unpersuaded by Sparling’s arguments.

       “A procedural shortcoming,” like failing to specifically name each person who is

the subject of the grievance, “amounts to a failure to exhaust only if prison administrators

explicitly relied on that shortcoming.” Maddox v. Love, 655 F.3d 709, 721 (7th Cir. 2011)

(quoting Conyers v. Abitz, 416 F.3d 580, 585 (7th Cir. 2005)). “Where prison officials

address an inmate's grievance on the merits without rejecting it on procedural grounds,

the grievance has served its function of alerting the state and inviting corrective action,

and defendants cannot rely on the failure to exhaust defense.” Maddox, 655 F.3d at 721

(citing Conyers, 416 F.3d at 585); see also Ford v. Johnson, 362 F.3d 395, 398 (7th Cir.

2004) (noting that federal courts will find a plaintiff has exhausted remedies when “the

tribunal decides the merits without treating the procedural default as an independent

ground of decision” (emphasis added)).

       Here, Plaintiff indicated in his grievances that he was beaten by a group of

correctional officers (Doc. 130-1, pp. 5, 9, 10). He did not identify any of the officers

involved in or present during the alleged beating (see Doc. 130-1). In fact, he explicitly
                                        Page 7 of 14
Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 8 of 14 Page ID #723




stated, “I do not know any of the COs or Lt. names that was involved” (Id. at pp. 5–6).

But Plaintiff also did not make any effort to describe them, aside from saying one was a

lieutenant and one was a tall correctional officer (see id. at pp. 4, 8, 10). He did not even

indicate how many officers were involved in the alleged beating (see Doc. 130-1).

However, Plaintiff’s grievances were never rejected because he had not adequately

identified or described the officers at fault (see id.). Rather, his grievances were accepted

and rejected on the merits at every stage of review without any indication from prison

officials that they were procedurally deficient (see id). Consequently, Officer Sparling

cannot now rely on a procedural deficiency in arguing that Plaintiff failed to exhaust. See

Maddox, 655 F.3d at 722 (rejecting defendant’s argument that plaintiff failed to exhaust

because he did not name or describe the defendants in his grievance when prison officials

at every level address the grievance on the merits without any indication that it was

procedurally deficient).

       Officer Sparling also argues that Plaintiff failed to describe any conduct

attributable to him in the grievance (Doc. 108). Specifically, in the Fourth Amended

Complaint, Plaintiff specifically alleged that Officer Sanders kicked him in the butt, which

caused him to fall into Officers Smith and Sparling, and Sparling then punched Plaintiff

in the stomach (Doc. 108, p. 3). Officer Sparling argues that Plaintiff did not include these

same allegations in his grievance and therefore no officials could have been made aware

of the accusations against Officer Sparling (Id. at p. 5). The Court disagrees.

       There is no requirement that the content of the grievance must exactly mirror the

allegations in the complaint or contain the same level of detail. Plaintiff alleged in his
                                        Page 8 of 14
Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 9 of 14 Page ID #724




grievances that he was beaten by multiple officers in a back stairwell on July 11, 2016.

This was sufficient to put prison officials on notice of the gist of his claim. He was not

required to include detailed allegations as to how exactly the beating unfolded or what

each officer specifically did to harm him.

       For these reasons, Officer Sparling’s motion for summary judgment on the issue

of exhaustion is denied.

              MOTION FOR SUMMARY JUDGMENT ON THE MERITS (DOC. 135)

                                             Facts

       Plaintiff testified that on July 11, 2016, he told the gallery correctional officer that

he was feeling suicidal and asked for a crisis team (Doc. 135-4, p. 12; Doc. 135-1, p. 19).

When he still had not spoken with a crisis team hours later, he flooded his cell around

2:00 pm (Doc. 135-4, p. 13; Doc. 135-1, p. 19). It ended up flooding the whole gallery (Doc.

135-1, p. 18). When Officer Lohman came to the gallery to assist with the flooding,

Plaintiff stuck his arm out the chuckhole of his cell and threw coffee on Lohman (Doc.

135-4, pp. 13–14; Doc. 135-2, p. 1; Doc. 135-1, p. 18). A few minutes later, Plaintiff threw

coffee on Officers Smith and Miles (Doc. 135-4, pp. 14–15; Doc. 135-2, p. 1). A few minutes

later, Lieutenant Koehn and Officer Sanders went to Plaintiff’s cell and told him to cuff

up (Doc. 135-2, p. 2). Plaintiff did so because, according to him, they said they were going

to get him a crisis team (Doc. 135-4, p. 17; Doc. 135-1, pp. 23–24; see also Doc. 135-2, p. 2).

       Plaintiff testified that they walked him out the back gate into a hallway and “they

jumped on [him]” (Doc. 135-4, p. 19). He said there were a number of officers in the back

hallway at the time, some of whom joined in beating him and some who did not (Doc.
                                         Page 9 of 14
Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 10 of 14 Page ID #725




135-4, pp. 20, 25; Doc. 135-1, pp. 26–28, 32–35).

        According to Defendants, Plaintiff became combative and refused to comply with

orders, so Lt. Koehn and Officer Sanders “attempted to gain compliance . . . [by] plac[ing]

[Plaintiff] into the wall causing a small laceration above [Plaintiff’s] eye” (Doc. 135-2, p.

2). According to Plaintiff, his eye was badly bleeding and he lost some of his hearing in

his left ear (e.g., Doc. 135-1, p. 37; see also Doc. 135-3, pp. 14–15, 29, 31, 51, 52). It is

undisputed that he was taken to healthcare unit, where he was treated for a laceration,

and then taken to segregation (see, e.g., Doc. 135-2, pp. 1–3; Doc. 135-3, pp. 14–15).

                                                  Discussion

        Officer Sparling argues that Plaintiff failed to provide any evidence or testify that

he used unconstitutional force against Plaintiff (Doc. 135, p. 6). He cites to Plaintiff’s

deposition testimony, where Plaintiff was asked if any correctional officers were present

but did not “jump him,” and Plaintiff indicated that Defendant Sparling was there but

did not further participate (Doc. 135-1, p. 32). In other words, Plaintiff explicitly admitted

that Sparling was present but did not strike him. Consequently, the Court agrees that

Defendant Sparling is entitled to summary judgment on Plaintiff’s claims of assault4 and

battery 5 and excessive force (Count 2). And although Defendant Sparling was not



4 Assault involves (1) a threatening gesture, or an otherwise innocent gesture made threatening by the
accompanying words, that (2) creates a reasonable apprehension of an imminent battery. Kijonka v.
Seitzinger, 363 F.3d 645, 647 (7th Cir. 2004) (citing Restatement (Second) of Torts § 29 (1979)).

5 Battery, “in its simplest terms, is defined as ‘the unauthorized touching of the person of another.’” Wilson
v. City of Chicago, 758 F.3d 875, 879 (7th Cir. 2014) (quoting Curtis v. Jaskey, 759 N.E.2d 962, 964 (Ill. App. Ct.
2001)).


                                                 Page 10 of 14
Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 11 of 14 Page ID #726




directly responsible for the beating, he was allegedly standing idly by during it and

therefore remains potentially liable for failing to intervene. See Harper v. Albert, 400 F.3d

1052, 1064 (7th Cir. 2005) (citations omitted) (In a § 1983 action alleging an Eighth

Amendment violation, a defendant officer may be held to account both for his own use

of excessive force on the plaintiff, as well as his failure to step forward and prevent the

use of excessive force used by his fellow officers, despite a realistic opportunity to do so).

       Officer Miles argues “the only evidence on the record” shows that he was not

present when Plaintiff alleges force was used against him (Doc. 135, p. 7). And Officer

Smith similarly argues that Plaintiff “failed to even claim [he] was specifically present

when the force was applied” (Doc. 135, p. 7). These arguments are inaccurate and

unconvincing. Plaintiff specifically testified that Miles and Smith were present in the back

hallway during the beating (Doc. 135-4, pp. 20, 25; Doc. 135-1, pp. 34–35). Plaintiff’s

testimony is, of course, “evidence on the record.” The fact that Miles wrote in his incident

report that he “left the scene” after Plaintiff threw coffee on him, (Doc. 135-2, p. 12), does

not somehow negate Plaintiff’s testimony and entitle Miles to summary judgment. The

Court cannot decide on summary judgment “which party’s version of events is more

likely true. . . . [S]ummary judgment cannot be used to resolve swearing contests between

litigants.” Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986) (“Credibility determinations, the weighing of the

evidence, and the drawing of legitimate inferences from the facts are jury functions, not

those of a judge.”).

       Officer Miles also argues that Plaintiff “was unable to identify any action by
                                        Page 11 of 14
Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 12 of 14 Page ID #727




[Miles] that could constitute unconstitutional force” (Doc. 135, p. 6). Again, the Court is

unpersuaded. During his deposition, Plaintiff was asked if he remembered “Miles being

back there and jumping you,” and Plaintiff responded, “Yes.” (Doc. 135-1, p. 34). Plaintiff

was then asked if Miles hit him while he was standing up, on the ground, or somewhere

in between, and Plaintiff said, “That’s too hard for me to remember, but I know he

jumped me. . . . He physically did something to me. He physically did something to me

that day with the rest of the COs, but I can’t remember exactly what he did” (Doc. 135-1,

pp. 34–35; see also Docs. 68, 96, 108). Later in his deposition, Plaintiff testified that after he

was transferred back to Menard, Miles was his gallery officer and told Plaintiff “that he

jumped on me because I threw something on him” (Doc. 135-1, p. 37). Furthermore,

Plaintiff has repeatedly and consistently said that he was hit, smacked, kicked, punched,

etc., by the officers in the back hallway, his face was cut open and bleeding profusely,

and his hearing was damaged (all of which has been memorialized in the medical records,

in his grievances, in his complaints in this matter, and in his deposition testimony) (see

Doc. 135-3, pp. 20; Doc. 130-1; Docs. 8, 68, 96, 108; Docs. 135-1; 135-4). Notably, Miles did

not submit an affidavit or any other evidence affirmatively denying that he struck

Plaintiff (see Doc. 135). While Plaintiff’s evidence against Miles is certainly not the

strongest conceivable evidence, the Court believes it is enough to establish an issue of fact

as to whether the Miles made physical contact with Plaintiff of an unconstitutional

nature. For these reasons, the motion for summary judgment is denied as to Defendant

Miles.

         Officer Smith similarly argues that Plaintiff “did not even confirm [Smith]
                                          Page 12 of 14
Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 13 of 14 Page ID #728




participated in any action. Plaintiff only broadly stated that all the correctional officers

hit him so [ Smith] must have hit him too.” (Doc. 135, p. 7). Plaintiff testified that Officer

Smith was present in the back hallway during the beating (Doc. 135-4, pp. 20, 25; Doc.

135-1, pp. 34–35). He further testified that, he could not see who was hitting and kicking

him while he was on the ground because his eye was bleeding and he was balled up

trying to protect himself (Doc. 135-4, pp. 27–32). But Plaintiff also testified that when he

was stood up, he saw the correctional officers, including Smith, so “I know [he] punched

me” (Id. at p. 27). When asked how he knew, he responded, “I know all the CO’s back up

there jumped on me. It’s jail. If you do something to somebody, you’ve going to say

something. They do something to you, they are going to say something.” (Id. at p. 29).

Plaintiff further demonstrated a general awareness as to which officers were involved in

the attack versus those who were just present but did not take part in the beating (see Doc.

135-1, pp. 32–33). While this is a close call, the Court believes Plaintiff has established an

issue of fact and a trier of fact must sort out whether or not Officer Smith used excessive

force against Plaintiff.

       For these reasons, summary judgment is denied as to Officers Miles and Smith.

                                        CONCLUSION

       Defendant Jorden Sparling’s motion for summary judgment on the issue of

exhaustion (Doc. 129) is DENIED.

       Defendants Sparling, Boyd Miles, and Brandon Smith’s motion for summary

judgment on the merits of Plaintiff’s claim (Doc. 134) is GRANTED in part and DENIED

in part. It is granted as to Defendant Sparling on Plaintiff’s claims of excessive force,
                                        Page 13 of 14
Case 3:17-cv-00383-MAB Document 152 Filed 03/29/21 Page 14 of 14 Page ID #729




assault, and battery and judgment will be entered in Sparling’s favor at the close of the

case. It is denied in all other respects.

       This matter will proceed to trial on the following claims against the following

Defendants:

       •   Excessive force and/or failure to intervene, assault, and battery against
           Defendants Benjamin Koehn, Lester Lohman, Boyd Miles, Degen Sanders,
           Brandon Smith, and Justin Snell;

       •   Failure to intervene against Defendant Jorden Sparling; and

       •   “Cruel and unusual punishment” against all Defendants.

       A status conference to discuss the trial schedule and the utility of a settlement

conference will be set by a separate Order.

       IT IS SO ORDERED.

       DATED: March 29, 2021
                                                      s/ Mark A. Beatty
                                                      MARK A. BEATTY
                                                      United States Magistrate Judge




                                            Page 14 of 14
